By the Court.

Benning, J.,
delivering the opinion.
Did the court below err in overruling the demurrer ? We think so.
If there is any equity in the bill, that equity is due to the act of the legislature, referred to in the bill. This proposition may be assumed. ' That act is in the following words :
“ AN ACT to make uniform the Decisions of the Supreme Court of this State; to regulate the reversals of the same, and for other purposes.
Sec. 1. Be it euacted, That from and after the passage of this act, the decisions of the Supreme Court' of this State, which may have been heretofore, or which may hereafter be made by a full court, and in which all three of the judges have or may concur, shall not be reversed, overruled or changed; but the same are hereby declared to be, and shall be considered, regarded and observed by all the Courts of this State, as the law of this State, where they have not been changed by the legislative enactment, as fully, .and to have the same effect, as if the same had been enacted in terms by the General Assembly.
Sec. 2. Repeals conflicting laws.
Approved, December 9th, 1858.”
Can the bill derive any aid from this act? The plaintiffs in error say no. They say, first, that the act is unconstitutional ; secondly, that, if not unconstitutional, it is only prospective in its operation, and, therefore, that it does not apply to this case.
We think it true that the act is only prospective in its operation, and, therefore, that it does not apply to the ease. Whether it is not also unconstitutional, is, therefore, a question which need not be considered.
*601It is a general rule, in the interpretation of statutes, that they are to he so interpreted, that they shall not affect any case that was in existence before their passage, unless they expressly, or, by necessary implication, mention that case. This statute does not expressly, or by necessary implication, mention any ease that was in existence before its passage. It,'on the contrary, may easily and naturally be taken' as referring only to cases that might arise subsequently to its passage. The sense of the statute may with ease be taken to be this — that decisions made, or to be made, by a full coui’t, shall, from and after the passage of this statute have the force of legisiative enactments, until the legislature interposes and says that they shall not have that- force. The decisions are to have this force from and after the passage of the statute. Therefore, even those of them that were made before the passage of the statute, are not to have this force from the time when they were made, but only from the'time when the statute was made. For example, take the decisions made by a full court, that this statute of Henry the 8th is in force. They were decisions made before the passage of this statute.
The operation of the statute, on those decisions, is, to make them legislative enactments, from and after the passage of the statute, not from and after .the date of the decisions. The operation is just what it would have been if the language of the statute had been this: “ The statute of Henry .the 8th (or certain parts of it) shall, from and after the passage of this act, be in force.” Would any one say, that a retroactive operation for the statute could be got out of such language as this ? So, neither can such an operation be got out of language, only the equivalent of this. We think, then, that this statute has no application to this case, for this case arose before the passage of the statute.
Judgment reversed.